


Exhibit 10(c)1
Amendment No. 1 to Loan Guarantee Agreement
This Amendment No. 1 to Loan Guarantee Agreement, dated as of June 4, 2015 (this
"Agreement"), is between Georgia Power Company, a corporation organized and
existing under the laws of the State of Georgia (the "Borrower"), and the U.S.
Department of Energy, an agency of the United States of America, acting by and
through the Secretary of Energy (or appropriate authorized representative
thereof) ("DOE").
WHEREAS, the Borrower and DOE have entered into that certain Loan Guarantee
Agreement, dated as of February 20, 2014 (such agreement, as amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the "Loan Guarantee Agreement"); and
WHEREAS, the Borrower and DOE desire to amend the Loan Guarantee Agreement as
provided below.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


Section 1.
Definitions.

Capitalized terms used and not defined in this Agreement have the meanings
provided in the Loan Guarantee Agreement. Unless otherwise indicated, all
section references are to the Loan Guarantee Agreement.
Section 2.
Amendments.

The Borrower and DOE by their respective signatures below hereby amend the Loan
Guarantee Agreement by deleting Section 4.2.8 (Title Continuation) in its
entirety and replacing it with the following new Section 4.2.8 (Title
Continuation):
4.2.8. Title Continuation.
DOE shall have received a construction bringdown endorsement insuring that the
Deed to Secure Debt remains a first priority Lien on the Borrower's unencumbered
fee title, under the relevant laws of the State of Georgia, to the Borrower's
Undivided Interest in and to the Project Site (subject only to Permitted Liens
and the December 2013 Mechanic’s Lien Exception) as is necessary for the
development of the Project. Such endorsement shall be delivered to DOE on a date
(i) not earlier than eight (8) Business Days and not later than six (6) Business
Days prior to the relevant Advance Date in the case of an Advance in an amount
less than $500,000,000; (ii) not earlier than ten (10) Business Days and not
later




1




--------------------------------------------------------------------------------






than eight (8) Business Days prior to the relevant Advance Date in the case of
an Advance in an amount equal to or greater than $500,000,000 and less than
$2,000,000,000; and (iii) not earlier than fifteen (15) Business Days and not
later than thirteen (13) Business Days prior to the relevant Advance Date in the
case of an Advance in an amount equal to or greater than $2,000,000,000.
Further, such endorsement shall amend the title insurance policy by extending
the “Date of Policy” to a date that is not earlier than fifteen (15) Business
Days prior to the delivery date to DOE.
Section 3.
Representations and Warranties of Borrower.

Borrower by its signature below hereby represents and warrants, as of the date
hereof, that:
a.it is a corporation, duly incorporated, validly existing and in good standing
under the laws of the State of Georgia, and has all requisite corporate power
and authority to execute, deliver, perform and observe the terms and conditions
of this Agreement;
b.this Agreement is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
Bankruptcy Laws and general principles of equity, regardless of whether
enforcement is considered in a proceeding at law or in equity; and
c.the Borrower has duly authorized, executed and delivered this Agreement, and
neither its execution and delivery hereof nor its consummation of the
transactions contemplated hereby nor its compliance with the terms hereof (i)
contravenes its Organizational Documents, (ii) contravenes any Governmental
Rules where such contravention would reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the ability of the Project to be
completed, (iii) contravenes or results in any breach or constitutes any default
under any Governmental Judgment, where such contravention, breach or default
would reasonably be expected to have a Material Adverse Effect or material
adverse effect on the ability of the Project to be completed, (iv) contravenes
or results in any breach or constitutes any default under any agreement or
instrument to which it is a party or by which it or any of its revenues,
properties or assets may be bound, except where such contravention, breach or
default would not reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the ability of the Project to be completed or, (v)
results in or requires the creation of any Lien upon any of its revenues,
properties or assets, or (vi) requires the consent or approval of any Person
which has not been obtained. .
Section 4.
Miscellaneous

a.This Agreement is a Loan Document. The Loan Guarantee Agreement, as amended by
this Agreement, is and shall continue to be in full force and effect and is
hereby in all respects ratified.




--------------------------------------------------------------------------------






b.This Agreement and the rights and obligations of the parties hereunder shall
be governed by, and construed and interpreted in accordance with, the Federal
law of the United States of America. To the extent that Federal law does not
specify the appropriate rule of decision for a particular matter at issue, it is
the intention and agreement of the parties hereto that the law of the State of
New York (without giving effect to its conflict of laws principles (except
Section 5-1401 of the New York General Obligations Law)) shall be adopted as the
governing Federal rule of decision.
c.This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute but one and the same instrument.
d.Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format ("PDF") shall be effective as delivery of a
manually executed counterpart of this Agreement.
[Remainder of page intentionally blank. Signature pages follow.]


 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers or representatives as
of the day and year first above written.


 
U.S. DEPARTMENT OF ENERGY,
 
 
as Guarantor
 
 
 
 
 
 
 
By:
/s/Robert C. Marcum
 
 
 
Name:
Robert C. Marcum
 
 
 
Title:
Acting Director
Portfolio Management Division
6/4/2015
 



























































[First Amendment to the Loan Guarantee Agreement- Signature Page]




--------------------------------------------------------------------------------








 
GEORGIA POWER COMPANY,
 
 
as Borrower
 
 
 
 
 
 
 
By:
/s/W. Ron Hinson
 
 
 
Name:
W. Ron Hinson
 
 
 
Title:
Executive Vice President,
Chief Financial Officer and Treasurer



































































[Amendment No. 1 to Loan Guarantee Agreement- Signature Page]


